Exhibit 10.1

EXECUTION VERSION

CONFIDENTIAL SEPARATION AGREEMENT

AND RELEASE IN FULL OF ALL CLAIMS

Employee Name: Jamey Seely

Employee ID: 36878

Work City and State: Denver, Colorado

Separation Date: April 1, 2020

Notice to Employee: You should discuss this Confidential Separation Agreement
with an attorney prior to signing it. In any event, you should thoroughly review
and understand the effect of this document before acting upon it. Therefore,
please take this Confidential Separation Agreement home and carefully consider
it before deciding whether to sign it. You have 60 calendar days from the
Effective Date (as defined below) to review, execute and return this Agreement
to the Company, which 60-day period includes any revocation period contained in
this Agreement. The Certificate Effectiveness Date, as defined in the
Certificate, attached hereto as Exhibit A (the “Certificate”), must be on or
before April 8, 2020, or your severance offer will automatically be withdrawn
and you will not be eligible to receive any Severance Benefits.

This CONFIDENTIAL SEPARATION AGREEMENT AND RELEASE IN FULL OF ALL CLAIMS (the
“Agreement”) is made, as of March 13, 2020 (the “Effective Date”), by and
between:

JAMEY SEELY (hereinafter referred to as “Employee”)

AND

Gates Industrial Corporation plc, including for the purposes of this Agreement,
its parents, affiliates, subsidiaries, predecessors, successors, assigns,
management companies or any related organizations or entities of which it is or
becomes a part, as well as the foregoing entities’ respective shareholders,
officers, directors, employees, agents, insurers, and employee benefit plans
(collectively, “Gates” or “Company”). Employee and Gates are together referred
to herein as the “Parties” and individually referred to as “Party.”

FOR AND IN CONSIDERATION of the mutual promises and covenants hereinafter set
forth, the Parties agree as follows:

1.    Intent to Resolve all Claims. In connection with Employee’s separation and
termination of employment with the Company at the close of business on the
employee’s Separation Date, Gates and Employee desire to settle and compromise
fully and finally all differences between them, including, but not limited to,
all claims Employee has or might have asserted against the Company arising out
of the employment with Gates or termination of that employment.

SEPARATION OF EMPLOYMENT

 

GATES INDUSTRIAL CORPORATION PLC EXECUTIVE SEVERANCE PLAN RELEASE AGREEMENT

1



--------------------------------------------------------------------------------

2.    Separation Date. The Parties acknowledge that as of April 1, 2020 (a)
Employee’s employment with the Company will terminate (the “Separation Date”)
and (b) the Company shall not, subsequent to the Separation Date, have any
liabilities, rights, duties or obligations to Employee under or in connection
with Employee’s employment with the Company, except as provided in this
Agreement.

3.    Return of Property. Employee acknowledges that he or she has possession of
all of Employee’s personal property that was on the Company’s premises. No later
than three days following the Separation Date, Employee will return all copies
and originals of any Company property, documents, computer programs, or other
records, regardless of how created, copied, stored and/or maintained,
specifically including any documents or records relating to the Company’s
finance, accounting and/or audit policies and procedures. No later than three
days following the Separation Date, except as otherwise set forth in this
paragraph, Employee will return to the Company all Company property, including
without limitation, computer, badge and security access equipment, Company
credit cards, calling cards, etc. The Company agrees that the Employee’s cell
phone number, cell phone, and home printer shall be retained by the Employee.

COMPENSATION AND BENEFITS

4.    Wages. Whether or not Employee signs this Agreement, the Company will pay
Employee’s regular wages earned through the Separation Date (minus applicable
deductions and withholdings).

5.    Treatment of Equity Awards. Employee’s eligibility to any outstanding
Equity Awards, if any, shall be governed by the terms and conditions of the
relevant Incentive Plans (as defined in the Gates Industrial Corporation plc
Executive Severance Plan (the “Plan”)) and the applicable Award Agreements
thereunder.

6.    Severance Benefits.

a.    Employee shall receive the Severance Benefits described below, provided
all the following have occurred: (1) Employee’s employment has terminated (other
than as a result of a termination for Cause (as defined in the Plan) or by the
Employee when grounds for Cause exist); (2) Employee has affirmed the terms of
this Agreement, including the release set forth in Paragraph 9, such that it
covers the period of employment between the Effective Date and the Separation
Date, by signing the Certificate and returning it to the Company at the address
provided in Paragraph 28; (3) the revocation period described in Paragraph 28
has expired and Employee has not revoked the Agreement; and (4) Employee has
complied in full with the terms of this Agreement, including but not limited to
Paragraphs 12-15.

b.    In exchange for Employee’s release of claims in Paragraph 9 and the
affirmation of such release of claims provided in the Certificate, as well as
Employee’s other promises contained in this Agreement, and provided the
requirements of Paragraph 6.a. above have been satisfied, the Company agrees to
provide Employee with the following “Severance Benefits”:

 

GATES INDUSTRIAL CORPORATION PLC EXECUTIVE SEVERANCE PLAN RELEASE AGREEMENT

2



--------------------------------------------------------------------------------

  i.

Cash Severance. In an amount equal to $850,000.00, said amount represents 2.0
multiplied by Employee’s current annual base salary in effect immediately prior
to the Separation Date. This amount is to be paid in a lump sum on the first
payroll following the Certificate Effectiveness Date, in accordance with the
Company’s normal payroll practices;

 

  ii.

COBRA Continuation Payment. Beginning with the first payroll following the
Certificate Effectiveness Date, a monthly cash payment of $346.00 per month,
representing an amount equal to the Company’s portion of the monthly health and
dental benefits premiums that would be paid on behalf of Employee if such
Employee would have remained employed by the Company. Payments under this
section will be payable monthly for each month of the Welfare Continuation
Period in accordance with the Company’s payroll practices, provided, however,
that the Welfare Continuation Period shall terminate earlier as of the date on
which Employee becomes eligible to receive any health benefits as a result of
subsequent employment or service. Employee will notify the Company in writing at
least seven days prior to the date in which she becomes eligible to receive any
health benefits as a result of subsequent employment or service. The first such
payment in respect of any completed months prior to the Certificate
Effectiveness Date to occur as soon as practicable after the Certificate
Effectiveness Date.

 

  iii.

Bonus for 2019 Fiscal Year. Due to Company performance, the Gates Global Bonus
Policy for the 2019 Fiscal Year funded at 0%, thus no bonus will be paid to
Employee;

 

  iv.

Prorated Bonus for 2020 Fiscal Year. Employee will receive any bonus amount
otherwise payable under the Gates Global Bonus Policy prorated through the
Separation Date, calculated based on actual performance for the 2020 fiscal year
(with any individual performance factor (as defined in the Gates Global Bonus
Policy) set at 1), payable concurrently with bonus payments, if any, to other
participants under the Gates Global Bonus Policy; and

 

  v.

Outplacement Services. Reimbursement for reasonable outplacement services
actually incurred by Employee which are directly related to such Employee’s
Termination and which are incurred only during a 6-consecutive-month period that
ends within or with the 12-month period following the Separation Date.

The payments described in this Paragraph 6, including the COBRA Continuation
Payment, shall be subject to applicable withholdings and deductions and will be
reflected on a W-2 tax form. The Company makes no representations to Employee
about the tax consequences of entering into this Agreement and the way these
payments are made.

 

GATES INDUSTRIAL CORPORATION PLC EXECUTIVE SEVERANCE PLAN RELEASE AGREEMENT

3



--------------------------------------------------------------------------------

c.    Taxes. Employee is solely responsible for any tax liability incurred as a
result of these payments. Employee agrees to hold the Company harmless against,
and to indemnify the Company for any and all claims by the Internal Revenue
Service or other United States Bankruptcy Court, or any other taxing authority
or other government agency (whether federal, state or local), which may be made
against the Company to withhold any portion of the distribution or otherwise pay
taxes in connection with the distribution of the severance payments and benefits
pursuant to the Paragraphs above, but only to the extent that any such claims
are caused by Employee’s own failure to make the necessary withholdings or
payments.

7.    Payment in Full of All Compensation and Benefits. Employee hereby
expressly acknowledges and agrees that (a) Employee has been paid for all work
performed and (b) Employee is not entitled to any additional payment of wages
(including overtime), compensation, leave, or benefit of any kind from the
Company as of the Separation Date, except the Severance Benefits payable under
the terms of this Agreement, and any earned, but unused, vacation days.

8.    Termination of Group Health Insurance/Continuation Coverage. If Employee
and his or her family members are enrolled in Company-provided medical and/or
dental coverage, vision insurance, and/or the Employee Assistance Plan on the
Separation Date, Employee may elect continued coverage after the Separation Date
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”).
Employee must elect coverage by timely and properly completing and returning the
COBRA forms sent to him or her. The Company will provide COBRA enrollment
information (including cost information) to eligible employees within 45 days
following their Separation Date.

GENERAL RELEASE AND WAIVER

9.    Full and Complete Waiver and Release.

By signing this Agreement, and to the fullest extent permitted by law, Employee
waives and releases the Company from any and all claims.

Employee releases, acquits, and forever discharges the Company, and each of its
current and former individual directors, officers, employees, shareholders,
agents and insurers, and their successors, and all other persons who might be
claimed to be liable (collectively “Released Parties”), to the fullest extent
allowed by law, of and from any and all grievances, claims, actions and lawsuits
arising out of or related to Employee’s employment with the Company or the
termination of that employment, other than as expressly excepted in Paragraph
10. Although (as noted in Paragraph 10) this Agreement does not limit Employee’s
right to file a charge with an administrative agency or participate in an agency
investigation and to file an unfair labor practice charge, Employee waives the
right to recover money in connection with any charge or investigation by any
agency, regardless of whether Employee or someone else initiated that charge or
investigation. Employee hereby assigns to the Company all rights to such
compensation, if any, in consideration of the payments received under this
Agreement.

This release includes to the fullest extent allowed by law, but is not limited
to, any and all claims, grievances, actions or lawsuits in any forum, which have
been, might have been, or in the

 

GATES INDUSTRIAL CORPORATION PLC EXECUTIVE SEVERANCE PLAN RELEASE AGREEMENT

4



--------------------------------------------------------------------------------

future might be asserted by Employee and/or on behalf of Employee, under local,
state and federal laws, administrative regulations, Executive Orders, and wage
payment or equal employment opportunity legislation such as: Title VII of the
Civil Rights Act of 1964; the Sarbanes-Oxley Act of 2002 (15 USC § 78d-3); the
Civil Rights Acts of 1866, 1870, 1871, and 1991; 42 U.S.C. § 1981, the Age
Discrimination in Employment Act; the Equal Pay Act and any state equal pay
laws; the Colorado Anti-Discrimination Act; the Family and Medical Leave Act;
the Genetic Information Non-Discrimination Act of 2008; the Older Workers
Benefit Protection Act; the Americans with Disabilities Act and Sections 503 and
504 of the Rehabilitation Act of 1973 and any state law equivalents; the Labor
Management Relations Act; the National Labor Relations Act; the Fair Labor
Standards Act; the Occupational Safety and Health Act; the Employee Retirement
Income Security Act; the Worker Adjustment and Retraining Notification (WARN)
Act, 23 U.S.C. § 2101, including WARN Act claims that may arise after the date
on which this Agreement became effective, and Executive Orders 11246 and 11141,
all as amended. This release also includes, to the fullest extent allowed by
law, any and all federal, state, local law or common-law claims, including
whistleblower, retaliation, tort and wrongful discharge claims; contract claims,
including express or implied contract and breach of the covenant of good faith
and fair dealing; and claims for attorneys’ fees.

10.    Exceptions to the Release. Notwithstanding any other provisions of this
Agreement, nothing in this Agreement will waive, release, modify, or otherwise
affect any of Employee’s accrued and vested rights under existing pension and
profit-sharing plans, such as claims for vested benefits, or under state
workers’ compensation and unemployment laws. This Agreement is not intended to
change or modify any provision of any benefit plan governed by ERISA. With the
exception of claims under the WARN Act, this Agreement does not govern claims or
rights based on events that may occur after the date Employee signs this
Agreement. Also excluded from this Agreement is Employee’s right to file a
charge with an administrative agency, participate in an agency investigation and
to file an unfair labor practice charge. Employee is, however, waiving all
rights to recover money in connection with any such charge, investigation or
related lawsuit.

EMPLOYEE’S COVENANTS

11.    Employee Representations. Employee represents he or she has: (a) not made
or filed any suits, claims, complaints or charges against the Company with any
court or administrative body; (b) not transferred or assigned any claims, rights
or causes of action against the Company to any other person or entity; and
(c) reported all workplace injuries and illnesses in writing to the immediate
supervisor or human resources representative on or before the Separation Date.

12.    Continuation of Confidentiality and Other Restrictive Covenants. Employee
acknowledges that he or she has previously executed a Gates Industrial
Corporation Plc Executive Severance Plan Participation Notice and Agreement
(including Appendix A to that notice) (the “Participation Notice and
Agreement”). Employee acknowledges and reaffirms his or her continuing
obligations under the Participation Notice and Agreement. Employee understands
that if Employee breaches the Participation Notice and Agreement, the Company is
entitled to recover any and all damages caused by such breach and is entitled to
any other remedies provided thereunder.

 

GATES INDUSTRIAL CORPORATION PLC EXECUTIVE SEVERANCE PLAN RELEASE AGREEMENT

5



--------------------------------------------------------------------------------

13.    Nondisclosure of Confidential Information. Employee agrees not to
disclose any Confidential Information of the Company, including information
received in confidence by the Company from others except upon written consent of
the Company. “Confidential Information” means information (1) disclosed to or
known by Employee as a consequence of or through his or her employment with the
Company, (2) not generally known outside the Company, and (3) which relates to
the Company’s business and includes, without limitation, trade secrets,
drawings, manuals, notebooks, reports, models, prototypes, ideas, inventions,
formulas, machines, compositions, computer programs, accounting methods,
customer lists, business plans, information systems, processes, formulae,
algorithms, designs, product specifications, market strategies, financial
information, and information concerning pricing, profits, and costs, and other
information that the Company treats or is obligated to treat as confidential,
privileged, or for internal use only, whether or not owned by the Company. It is
understood that such Confidential Information of the Company includes matters
that Employee conceived or developed as well as matters Employee learned from
other employees of the Company.

Employee will not, except as the Company may otherwise consent or direct in
writing, reveal or disclose, sell, use, lecture upon or publish any Confidential
Information or proprietary information of the Company, or authorize anyone else
to do these things at any time. Employee’s obligations under this Agreement with
respect to any specific confidential information shall cease when that specific
portion of the Confidential Information becomes generally known outside the
Company through no fault of Employee.

Employee understands that notwithstanding the foregoing, nothing in this
Agreement prohibits Employee from reporting to any governmental authority
information concerning suspected violations of law or regulation and that
Employee may disclose trade secret information to a government official or to an
attorney and use it in certain court proceedings without fear of prosecution or
liability provided Employee does so consistent with 18 U.S.C. § 1833.

14.    Confidentiality of Agreement.

a.    With the exception of necessary communications to taxing authorities,
accountants, and attorneys; communications to immediate family members who
reside with Employee; the affirmative obligation to inform new employers of
Employee’s agreement to not compete against the company or solicit Company
employees or customer; and any communications required by law, Employee agrees
and covenants that the terms, amounts, and fact of this Agreement shall be kept
strictly confidential. Employee further agrees not in any way (directly or
indirectly) to communicate or disclose, or participate in the communication or
disclosure, of any of that information to others (except as may be necessary to
enforce the rights contained in this Agreement in an appropriate legal
proceeding); including any of the Company’s past, present, or future employees
or customers, and further agrees and covenants that the same restrictions shall
apply with respect to representatives of the media.

b.    Nothing in this Agreement shall prohibit or impede Employee from
communicating, cooperating, or filing a complaint on possible violations of U.S.
federal, state, or local law or regulation to or with any governmental agency or
regulatory authority (collectively,

 

GATES INDUSTRIAL CORPORATION PLC EXECUTIVE SEVERANCE PLAN RELEASE AGREEMENT

6



--------------------------------------------------------------------------------

a “Governmental Entity”), including, but not limited to, the Securities and
Exchange Commission, Financial Industry Regulatory Authority, Equal Employment
Opportunity Commission, or National Labor Relations Board, or from making other
disclosures to any Governmental Entity that are protected under the
whistleblower provisions of U.S. federal, state, or local law or regulation;
provided, that, in each case, such communications and disclosures are consistent
with applicable law. Employee shall not be held criminally or civilly liable
under any U.S. federal or state trade secret law for the disclosure of a trade
secret that is made (i) in confidence to a U.S. federal, state, or local
government official or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. An individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual files any document containing the trade secret
under seal and does not disclose the trade secret, except pursuant to court
order. Moreover, Employee shall not be required to give prior notice to (or get
prior authorization from) the Company regarding any such communication or
disclosure.

c.    Except as otherwise provided in Paragraph 14.b or under applicable law,
under no circumstance is Employee authorized to disclose any information covered
by the Company’s attorney-client privilege or attorney work product or the
Company’s trade secrets without the prior written consent of the Company.

15.    No Disparagement. Employee agrees and covenants that he or she will not
in any way (directly or indirectly) do or say anything at any time which
disparages or derogates the Company, its subsidiaries or affiliates, its
business interests or reputation, or any of its individual directors, officers,
employees, customers, or agents. The Company agrees and covenants that it will
direct its executive leadership team from in any way (directly or indirectly) do
or say anything at any time which disparages or derogates the Employee. Employee
agrees to direct any employment inquiries to Gwen Montgomery, and the Company
agrees to respond, through Gwen Montgomery or her representative, to any such
employment-related inquiries directed to Gwen Montgomery regarding Employee by
providing only Employee’s dates of employment and position(s) held.

16.    Assistance with Legal Matters. Employee agrees to assist the Company, on
a reasonable basis, in the defense of any claims or potential claims that may be
made or threatened to be made against it in any action, suit, or proceeding,
whether civil, criminal, administrative, or investigative (“Proceeding”), and
shall assist the Company in the prosecution of any claims that may be made by
the Company in any Proceeding, to the extent that such claims may relate to the
Employee’s services.

Employee agrees, unless precluded by law, to promptly inform the Company if
asked to participate (or otherwise become involved) in any Proceeding involving
such claims or potential claims.

Employee also agrees, unless precluded by law, to promptly inform the Company if
asked to assist in any investigation (whether governmental or private) of the
Company (or its actions), regardless of whether a lawsuit has been filed against
the Company with respect to such investigation.

 

GATES INDUSTRIAL CORPORATION PLC EXECUTIVE SEVERANCE PLAN RELEASE AGREEMENT

7



--------------------------------------------------------------------------------

17.    Acknowledgements. Employee acknowledges and agrees to the following:

a.    the Severance Benefits described in Paragraph 6 of this Agreement are in
addition to whatever Employee would be entitled to receive if Employee decides
not to sign this Agreement, and they constitute the sole consideration/payment
to Employee from the Company in exchange for Employee’s promises and actions as
set forth in this Agreement.

b.    in exchange for the Severance Benefits, Employee is waiving all rights or
claims, if any, that Employee may have against the Company under the ADEA.

c.    this Agreement has been written in a manner calculated to be understood by
Employee and Employee does understand it.

d.    Employee is not waiving rights and claims that arise after the date
Employee signs the Certificate.

e.    WARN. If the Company paid any payments under WARN, Employee agrees and
acknowledges that the method used to determine the rate of pay and benefits is
reasonable and fairly compensates Employee for the sixty day WARN Act period. In
addition, Employee agrees and acknowledges that the separation pay is a
voluntary and unconditional payment from the Company, which the Company is not
legally obliged to provide unless Employee signs this Agreement, and such pay is
sufficient and adequate consideration for Employee’s release of any WARN Act
claims that Employee may have either now or in the future as a result of
Employee’s termination of employment.

OTHER PROVISIONS

18.    Status of Severance in the Event of Rehire. Severance Benefits shall stop
in the event Employee is subsequently rehired by the Company. The effective date
of discontinuing current Severance Benefits shall be the calendar day prior to
the reemployment date.

19.    Final, Binding and Entire Agreement. This Agreement (including the
Certificate) contains the entire agreement and understanding between the parties
related to its subject matter, and supersedes and replaces all prior
negotiations and understandings, written or oral, express or implied, concerning
this subject matter except that any obligations Employee has under any
Participation Notice and Agreement under the Plan, Confidentiality & Restrictive
Covenants Agreement, the Employee Confidential Information, Invention and
Copyright Agreement, Affidavit in the Company’s Application for Employment,
and/or any confidentiality or non-disclosure agreement, all remain in full force
and effect (including, for the avoidance of doubt, any Exhibits or Appendices
thereto and any rights of the Company to pursue any remedies thereunder). This
Agreement may be amended only by a written document signed by the parties which
specifically states that it was intended as an amendment. Failure to comply with
the terms of this Agreement will result in the withdrawal of the offer of
severance pay made in this Agreement.

 

GATES INDUSTRIAL CORPORATION PLC EXECUTIVE SEVERANCE PLAN RELEASE AGREEMENT

8



--------------------------------------------------------------------------------

20.    No Admission of Liability. Nothing in this Agreement shall be interpreted
as an admission of liability as to any of the complaints, claims, or lawsuits
that it releases or as to any wrongful act against Employee. The Company and
each of its individual directors, officers, employees, agents and insurers, and
their successors, individually and collectively, expressly deny any such
liability or wrongful act.

21.    Choice of Venue, Jury Trial and Class Action Damage Waiver. Venue for
litigating any claims under this Agreement is proper in the U.S. District Court
for the District of Colorado or the Denver County District Court, and Employee
expressly consents to the jurisdiction of such courts. Employee expressly waives
and relinquishes the right to a trial before a jury in any action, brought in
any court, concerning this Agreement or any other claim against the Company.
Employee also expressly waives the right to collect money damages in any class
or collective action against the Company.

22.    Severability. To the extent that any provisions in this Agreement are
deemed illegal and/or unenforceable, the parties agree that this Agreement shall
be interpreted so that all other obligations and protections established by it
are enforceable.

23.    Duplicates. Employee and the Company may sign duplicate originals of this
Agreement.

24.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, and all of which together shall constitute
one and the same instrument.

25.    Headings. The headings in this Agreement are used for ease of reference
only, and may not be used as aids in interpreting this Agreement.

26.    Section 409A. This Agreement will be construed and interpreted to comply
with the requirements of Section 409A of the Internal Revenue Code, to the
extent applicable, or one or more applicable exceptions thereto, in accordance
with the provisions of Section 409A of the Code and any Treasury Regulations or
interpretive guidance issued thereunder. Further, to the extent that any of the
payments hereunder constitute “nonqualified deferred compensation” for purposes
of Code Section 409A, any payment of any amount or provision of any benefit
otherwise scheduled to occur prior to the 60th day following the Separation
Date, but for the condition of the occurrence of the Certificate Effectiveness
Date, shall not be made until the first regularly scheduled payroll date
following such 60th day, after which any remaining payments shall thereafter be
provided to Employee according to the applicable schedule set forth herein.

27.    Representations and Warranties. By executing this Agreement, Employee
acknowledges that Employee: (i) is not relying upon any statements,
understandings, representations, expectations, or agreements other than those
expressly set forth in this Agreement; (ii) has made Employee’s own
investigation of the facts and is relying solely upon Employee’s own knowledge
and, if applicable, the advice of Employee’s own legal counsel; (iii) knowingly
waives any claim that this Agreement was induced by any misrepresentation or
nondisclosure and any right to rescind or avoid this Agreement based upon
presently existing facts, known or unknown, (iv) is entering into this Agreement
freely and voluntarily; and (v) has

 

GATES INDUSTRIAL CORPORATION PLC EXECUTIVE SEVERANCE PLAN RELEASE AGREEMENT

9



--------------------------------------------------------------------------------

carefully read and understood all of the provisions of this Agreement. The
Parties stipulate that the Company is relying upon these representations and
warranties in entering into this Agreement. These representations and warranties
shall survive the execution of this Agreement. The Parties also agree that the
consideration stated herein is contractual and not merely a recital. The Parties
hereto execute and deliver this Agreement after being fully informed of its
terms, contents, and effects, and having the benefit of advice from their
respective counsels.

28.    Consideration and Revocation Periods. Employee hereby acknowledges having
been allowed at least 60 calendar days from the Effective Date to consider this
Agreement and that, if the Agreement is signed sooner, such decision is entirely
voluntary. The parties agree that changes to this Agreement, whether material or
immaterial, do not restart the running of this time period. Employee has been
advised in writing by the Company to consult an attorney prior to signing this
Agreement and to ask the attorney to review and explain this Agreement. Employee
has thoroughly reviewed this Agreement and understands this Agreement and the
effect of it. Employee understands that he or she may revoke this Agreement for
a period of seven (7) days after signing it, and that the Agreement will not
become effective or enforceable until the seven-day period has expired without
such revocation. Executed agreements and/or revocation notices shall be sent to:

Gates Corporation

Attn: Gwen Montgomery

1144 Fifteenth Street, Suite 1400

Denver, CO 80202

[REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY]

 

GATES INDUSTRIAL CORPORATION PLC EXECUTIVE SEVERANCE PLAN RELEASE AGREEMENT

10



--------------------------------------------------------------------------------

This Agreement contains a waiver and release of important legal rights. By
signing below, Employee acknowledges and agrees that Employee waives and
releases such rights knowingly and voluntarily and after having been encouraged
to review with legal counsel of Employee’s own choosing.

IN WITNESS WHEREOF, the parties have signed this Agreement as of the Effective
Date.

 

EMPLOYEE     GATES INDUSTRIAL CORPORATION PLC /s/ Jamey Seely     /s/ Roger
Gaston Employee Signature     Authorized Representative Signature Jamey Seely  
  Roger Gaston – Chief Human Resources Officer Employee Name     Name and Title

 

GATES INDUSTRIAL CORPORATION PLC EXECUTIVE SEVERANCE PLAN RELEASE AGREEMENT

11



--------------------------------------------------------------------------------

EXHIBIT A

Certificate Updating Release and Waiver of Claims

I, Jamey Seely, hereby acknowledge and certify that I entered into a
Confidential Separation Agreement and Release in Full of all Claims (the
“Agreement”), dated as of March 13, 2020, with the Gates Industrial Corporation
plc (the “Company”). Capitalized but undefined terms in this Certificate are
defined in the Agreement. Pursuant to the Agreement, I am required to sign this
“Certificate,” which updates the release and waiver of claims in the Agreement,
in order to receive the Severance Benefits. For this Certificate to become
effective and for me to receive the Separation Benefits set forth in Paragraph 6
of the Agreement, I must sign this Certificate after the Separation Date but no
later than seven (7) calendar days after the Separation Date. I will not sign
this Certificate before the Separation Date. Subject to the foregoing, the date
I sign this Certificate is the “Certificate Effectiveness Date.” I further agree
as follows:

 

  1.

A copy of this Certificate was attached to the Agreement as Exhibit A.

 

  2.

In consideration of the benefits described in the Agreement, for which I become
eligible only if I sign this Certificate, I hereby extend the release and waiver
of claims set forth in Paragraph 9 of the Agreement to any and all claims that
arose after the date I signed the Agreement through the date I signed this
Certificate, subject to all other exclusions and terms set forth in the
Agreement.

 

  3.

I have carefully read and fully understand all of the provisions of this
Certificate, I knowingly and voluntarily agree to all of the terms set forth in
this Certificate, and I acknowledge that in entering into this Certificate, I am
not relying on any representation, promise or inducement made by the Company or
its officers, directors, employees, agents or other representatives with the
exception of those promises expressly contained in this Certificate and the
Agreement.

 

  4.

I agree that I have been paid all unpaid wages and other compensation owed to me
as of the Separation Date. I also agree that none of my rights have been
violated under any statute, common law or Company policy, program or agreement.
I represent that I have reported any and all workplace injuries that I suffered
during my employment, if any, to the Company before executing this Certificate.

 

  5.

I agree that this Certificate, when executed, is part of the Agreement.

 

 

 

Jamey Seely  

 

Date

 

GATES INDUSTRIAL CORPORATION PLC EXECUTIVE SEVERANCE PLAN RELEASE AGREEMENT

A-1